Citation Nr: 0946984	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication used for 
service-connected hypertension.

3.  Entitlement to service connection for dry mouth syndrome.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	John Berry, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from September 1972 to 
June 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the North Little 
Rock RO that denied service connection for PTSD in April 2004 
and denied service connection for erectile dysfunction and 
dry mouth syndrome, and declined to reopen a claim of service 
connection for bilateral knee disabilities in February 2009.  
In July 2006, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of this hearing is of 
record.  

In a May 2007 decision, the Board denied service connection 
for PTSD.  The Veteran appealed this decision and, in 
February 2008, VA and the Veteran filed a Joint Motion for 
Partial Remand (Joint Motion) with the United States Court of 
Appeals for Veterans Claims (Court) to vacate and remand the 
Board's decision only with respect to the denial of service 
connection for PTSD.  That same month, the Court issued an 
Order granting the motion, thereby vacating the portion of 
the Board's May 2007 denial of service connection for PTSD, 
and remanding the matter to the Board for additional 
development consistent with the Joint Motion.  

In August 2008, the Board remanded the matter of service 
connection for PTSD.  

The matters of service connection for dry mouth syndrome and 
erectile dysfunction, claimed as secondary to medication used 
for service-connected hypertension are being remanded to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if any action on his part is required. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat in service.

2.  The diagnosis of PTSD is reasonably shown to be based on 
an in-service stressor that is corroborated by credible 
supporting evidence.

3.  A September 2000 Board decision declined to reopen a 
claim of service connection for bilateral knee disabilities 
essentially based on a finding that new and material evidence 
of a nexus between the Veteran's bilateral knee disabilities 
and his service had not been received.

4.  Evidence received since the September 2000 Board decision 
is cumulative, it does not suggest that there is a nexus 
between the Veteran's bilateral knee disability and service, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
knee disabilities, and does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(3)) (2009).

2.  Evidence received since the September 2000 Board decision 
is not new and material and the claim of service connection 
for bilateral knee disabilities is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  ).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in a 
claim to reopen, notice to the claimant must include a 
comprehensive definition of "new and material" evidence, 
notice of what is necessary to reopen the claim (with some 
specificity), and notice of what is needed to substantiate 
the underlying claim.

As decision below grants service connection for PTSD, there 
is not reason to further discuss the impact of the VCAA on 
the matter, as any notice defect or assistance omission is 
harmless.  

With respect to the Veteran's bilateral knee disability, a 
pre-decisional letter in December 2007 provided notice of 
VA's duties to notify and assist the Veteran in the 
development of the claim.  It informed him of the evidence 
and information necessary to substantiate his claim for 
service connection, the information required of him to enable 
VA to obtain evidence in support of his claim, and the 
assistance that VA would provide to obtain information and 
evidence in support of his claim.  He was also given notice 
regarding disability ratings and effective dates of awards.  

The December 2007 letter also provided Kent-complying notice 
in that it advised the Veteran that since his claim of 
service connection for bilateral knee disabilities were the 
subject of a previous final denial, new and material evidence 
was required to reopen the claim.  The letter essentially 
defined new and material evidence, explained what type of 
evidence would be new and material, the basis for the 
previous denial, and what evidence was needed to substantiate 
the underlying claim of service connection for bilateral knee 
disabilities.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO did not arrange for a VA 
examination for his bilateral knee disabilities since the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened (see 38 C.F.R. § 3.159 (c)(4)(iii)).  VA's 
duty is met.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

PTSD

The Veteran contends that his PTSD is due to incidents that 
occurred while in service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that the Veteran did not 
service in combat and he has not alleged a stressor based on 
combat experience.  His military occupational specialty (MOS) 
was food service specialist and he alleges that his PTSD is a 
result of a sexual assault and other non-combat stressors in 
service.  Without evidence of combat and related stressors, 
the record must contain other evidence that substantiates or 
corroborates the Veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Through various statements and hearing testimony he provided 
in July 2006, the Veteran reported the following stressors: 
(1) he was stationed in Germany when another soldier who 
worked the same shift committed suicide by jumping from a 
third floor window; the Veteran saw the body but he could not 
recall the soldier's name.  (2) He was stationed at Fort Polk 
in Louisiana when another soldier committed suicide by 
shooting himself.  The Veteran and fellow soldiers were 
relaxing for a few hours before going out to the range and as 
they were leaving the soldier slammed and locked the door 
behind the Veteran.  A gunshot was heard and when the Veteran 
re-entered the room he saw the soldier had shot himself in 
the head.  He could not recall the soldier's name or the year 
in which it occurred.  (3) While stationed at Fort Polk he 
was living at a trailer park when the wife of another 
soldier, who also lived at the trailer park, killed her 
infant by shooting the child in the back.  His wife called 
him and told him to come home because something was wrong 
with the neighbor.  When they entered the trailer they found 
the baby crying and when they went to investigate he saw that 
the child was shot in the back.  (4) He got out of the shower 
to answer the door, thinking one of the soldiers had lost 
their key.  When he opened the door a female soldier stood 
before him.  She pushed her way in the room, he slipped and 
fell to the floor, and then she jumped on top of him.  She 
kept kissing and biting him and she tried to take her clothes 
off.

In April 2009, the Veteran was afforded a VA examination 
which determined that he met the criteria for a diagnosis of 
PTSD.  The psychologist who examined the Veteran and reviewed 
the claims files noted that the only two incidents in service 
that the Veteran related to him involved the soldier who 
committed suicide by shooting himself in the head and the 
infant that was shot in the back.  He indicated that the 
Veteran's PTSD symptoms were related to these two stressors, 
but he also noted the events had not been confirmed.  

As the record suggests that the Veteran has a diagnosis of 
PTSD based on two reported stressors in service, the analysis 
will focus on whether there is any credible evidence that 
supports either stressor.

In May 2009, the Veteran submitted a brief newspaper article 
that states a couple was charged with the shooting death of 
an infant at a trailer park in Louisiana outside of 
Leesville.  Although the article does not mention the Veteran 
or indicate that the husband involved was a soldier, the 
Veteran's wife submitted a statement in October 2009 that is 
essentially consistent with the events the Veteran described.

The Board finds that the newspaper article and the statement 
from the Veteran's wife are sufficient to afford the Veteran 
the benefit of the doubt that there is credible supporting 
evidence of an in-service stressor.  Since the diagnosis of 
PTSD was based, in part, on this particular stressor, service 
connection for PTSD is warranted.

New and Material Evidence

Historically, an unappealed January 1981 rating decision 
denied service connection for a right knee disability and an 
unappealed November 1982 rating decision denied service 
connection for bilateral knee disabilities.  These decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

A September 2000 Board decision declined to reopen the claim 
of service connection for bilateral knee disabilities.  This 
Board action represents the last final decision on any basis 
as to the issue of entitlement to service connection for 
bilateral knee disabilities.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board's September 2000 decision declined to reopen the 
Veteran's claim of service connection for bilateral knee 
disabilities essentially based on a finding that new and 
material evidence that suggested a nexus between his 
bilateral knee disabilities and his service had not been 
received.  Evidence the Board considered at the time 
consisted of the Veteran's service treatment records, 
December 1980 and October 1992 VA examination reports, 
employee health records from July 1980 to August 1998, and VA 
treatment records from January 1997 to September 1998.  
Briefly, these records indicate the Veteran had complaints of 
bilateral knee pain in service and contain a postservice 
diagnosis of bilateral chondromalacia; however, they did not 
contain evidence of a nexus between his bilateral knee 
disability and his service.

In order for the Veteran's claim to be reopened, the evidence 
received since September 2000 must indicate that there is an 
etiological relationship between any current bilateral knee 
disabilities and the Veteran's service.  A review of the 
record reveals that evidence of this nature has not been 
received.

Relevant evidence received since the September 2000 Board 
decision consists of private treatment records from October 
2006 to March 2007.  These records only pertain to the left 
knee and show the Veteran underwent total left knee 
replacement due to osteoarthritis.  While this evidence is 
new in the sense that it was not previously considered, it is 
cumulative and, therefore, not material to reopening the 
claim.  Evidence previously of record already showed the 
Veteran had a left knee disability.  In Morton v. Principi, 3 
Vet. App. 508 (1992), the Court held that medical records 
merely describing the veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  

Since the Veteran's private treatment records do not contain 
evidence of a nexus between bilateral knee disabilities and 
service the evidence does not related to an unestablished 
fact necessary to substantiate the claim.  Consequently, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection for bilateral knee 
disabilities is not reopened.


ORDER

Service connection for PTSD is granted.

New and material evidence to reopen the claim of service 
connection for bilateral knee disabilities has not been 
submitted, and the claim is denied.


REMAND

The Veteran contends his erectile dysfunction is secondary to 
medication for his service-connected hypertension.  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  Although the Veteran was given notice of evidence 
needed to establish direct service connection for a 
disability, he was not given notice with respect to a 
secondary service connection claim.  Hence, the matter must 
be remanded for proper notice.

The Veteran also contends that service connection is 
warranted for his dry mouth syndrome.  The Veteran made 
statements to the effect that the condition started in 
service; however, the December 2006 statement from his 
dentist indicates dry mouth syndrome is commonplace in light 
of medication the Veteran currently takes.  As this statement 
introduces the theory of secondary service connection, 
appropriate notice must be provided regarding this issue as 
well.

The December 2006 statement from the Veteran's dentist does 
not specifically identify which medications are the likely 
causes of dry mouth syndrome.  While it is clear that the 
Veteran takes medication for service-connected disabilities, 
the record also indicates he takes medication for nonservice-
connected disabilities.  Under the circumstances, a VA 
examination is warranted to determine the likely etiology of 
the Veteran's dry mouth syndrome.

Finally, in order to have a more complete picture of the 
Veteran's dry mouth syndrome, the RO should obtain copies of 
treatment records from the Veteran's private dentist that 
pertain to his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO will provide the Veteran with 
notice of evidence needed to establish 
secondary service connection under 
38 C.F.R. § 3.310.  Such notice must 
include the revision to 38 C.F.R. § 3.310 
that became effective October 10, 2006.  
The Veteran will be given a reasonable 
amount of time to respond.

2.  The RO will contact the Veteran to 
request information concerning treatment 
for dry mouth syndrome by his dentist.  
All necessary forms and releases to 
obtain the medical records must be 
provided to the Veteran.  The RO must 
keep the Veteran informed of the status 
of the request for medical records.  If 
the RO is unsuccessful in obtaining any 
medical records identified by the 
Veteran, he and his counsel must be 
informed and asked to provide copies of 
the outstanding medical records.  All 
records received will be associated with 
the claims files.

3.  Following the completion of the 
development and notice described above, 
the RO will arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the likely 
etiology of his dry mouth syndrome.  

The following considerations will 
govern the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. Based on review of the record and 
examination of the Veteran, the dentist will 
opine as to the following:

(1) Did the Veteran's dry mouth 
syndrome have its onset in 
service?

(2)  If it did not have its 
onset in service, is it caused 
by prescribed medication for  
service-connected migraine 
headaches, hypertension, or 
PTSD?

(3)  If it is not caused by 
medication for service-
connected disabilities, did the 
medications for his service-
connected disabilities 
chronically aggravate his dry 
mouth syndrome beyond its 
natural progression?  

If aggravation is found, the 
examiner must identify the 
degree of aggravation above and 
beyond the baseline level of 
severity of the Veteran's dry 
mouth syndrome.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, the RO shall 
issue the Veteran and his counsel a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


